Citation Nr: 1113475	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss with organic ear condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971.  He was stationed in Vietnam from June 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a January 2007 rating decision, the RO denied service connection for bilateral hearing loss with organic ear condition, finding that the Veteran had not submitted new and material evidence to reopen the claim.  In a September 2007 rating decision, the RO denied service connection for tinnitus.  

On appeal in January 2010, the Board characterized the hearing loss claim as entitlement to service connection for bilateral hearing loss with organic ear condition.  The Board reopened that claim, and remanded both the hearing loss and tinnitus claims for a VA examination and opinion.

In February 2011, the RO granted service connection for tinnitus and that issue is not in appellate status.

The Veteran had a hearing before a Decision Review Officer and the transcript is of record.

The April 2010 VA ear nose and throat (ENT) examination raises an informal claim for service connection for temporomandibular joint (TMJ) syndrome.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss from detonating unexploded ordinance and firing machine guns while in service.  He indicates that he has experienced hearing loss since then.  The Veteran's DD-Form 214 shows his primary occupational specialty was ammunition apprentice.  The April 2010 Board decision conceded exposure to acoustic trauma in service.

For VA purposes, impaired hearing will not be considered to be a disability unless the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's entrance examination report is not of record.  The May 1971 separation examination contains a normal clinical evaluation of the ears and reflects a normal hearing test of 15/15 (whispered voice).  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Veteran did not seek evaluation or treatment for hearing loss during service.

On the Veteran's May 1971 claim, he stated that his ears hurt during service.

A June 1971 VA audiological evaluation did not show a current hearing loss disability.  It contains the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
-5
LEFT
-10
-5
0
--
0

Speech recognition scores were found to be 100 percent for both ears.  An examination of the Veteran's ears was normal.

The next audiological evaluation of record is a VA audiogram dated in March 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
--
35
LEFT
35
40
45
--
45

Speech recognition scores, using the Maryland CNC test, were found to be 92 percent in the right ear and 96 percent in the left ear.  The Veteran complained of difficulty hearing in groups and stated that his ears were "sensitive to the wind." The diagnosis was mild hearing loss in the right ear and mild to moderate hearing loss in the left ear.  The clinician wrote "[t]he veteran malingered throughout the entire testing procedure.  He required re-instructing on several occasions.  The thresholds that were obtained may be slightly elevated."  

An October 2006 VA treatment note indicates that the Veteran complained of possible hearing loss and intolerance to riding in a car with the windows down.  He reported that the wind made his ears ache and pop.  An examination revealed ear effusion on the right.

A separate October 2006 VA treatment note indicates that the Veteran complained of bilateral ear pain that was worse at night.  He rated the pain 4/10.

Another October 2006 VA treatment note indicates that the Veteran gave a history of bilateral ear pain since the age of twenty-one.  He stated that he had "never been seen" for this condition.  The diagnosis was otalgia, chronic.

A March 2007 ENT consultation indicates that the Veteran complained of occasional episodes of ear pain and otorrhea.  Clinical speech thresholds were normal.  The external appearance of the ears was also normal.  Both tympanic membranes were intact and mobile with no fluid.  The assessment was Eustachian tube dysfunction, no evidence of disease.  The clinician prescribed nasal saline spray and instructed the Veteran on autoinsufflation.

An April 2007 private treatment record indicates that the Veteran was evaluated for intermittent otalgia and itching of several months' duration.  The Veteran reported decreased hearing and difficulty hearing in conversation.  He denied otorrhea and vertigo, but admitted disequilibrium 2-3 times per month lasting 4-5 days.  He described a sense of drifting when he walked.  A physical examination revealed patent external acoustic canals with no lesions.  Tympanic membranes were mobile without retraction.  There was decreased hearing to finger rub.  The assessment included otalgia, TMJ, and hearing problems.  The clinician prescribed ear drops for the itching.

A June 2007 VA audiological examination report indicates that the Veteran complained of difficulty understanding speech, especially in crowds.  He reported minimal noise exposure as a truck driver.  Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
       30
        30
30
35
35
LEFT
30
35
40
45
35

Speech recognition scores, using the Maryland CNC test, were found to be 92 percent for the right ear and 88 percent for the left.  The diagnosis was bilateral mild sensorineural hearing loss.  The clinician noted that the May 1971 examination revealed a whispered voice test, which he stated "does not provide threshold specific information," and that "no other audiometric results were available to assess any possible impact of noise exposure on veteran's hearing acuity." Therefore, the examiner found that the etiology of the Veteran's current hearing loss and tinnitus could not be determined without resorting to speculation. 

In an August 2008 letter, a private clinician wrote that the Veteran underwent an audiological examination in May 2007.  He wrote that the results of that testing revealed bilateral moderate to severe sensorineural hearing loss.  The clinician noted that the Veteran indicated that he worked in an ordinance division while stationed in Vietnam and was responsible for destroying old ammunition which exposed him to loud noise.  He opined that "[i]t is my opinion that [the Veteran's] hearing loss is related to his history of noise exposure to artillery." 

A November 2008 opinion by the same VA clinician who had examined the Veteran in June 2007 states that while the May 1971 whispered voice test was not frequency specific or sensitive to high frequency hearing loss, the June 1971 VA examination revealed hearing acuity "well within" normal threshold limits bilaterally.  The clinician opined that "[t]his evidence suggest[s] that there was no loss of hearing acuity related to [the] veteran's military service."

As instructed in the January 2010 Remand Order, a VA audiological examination of the Veteran was conducted in April 2010.  It was conducted by the same clinician who had examined the Veteran in June 2007 and November 2008.  This time he acknowledged the August 2008 private opinion, but determined that it was not supported by the evidence.  Specifically, he noted that the Veteran's hearing was within normal limits in May 1971 and in June 1971, and that there was no possibility of a significant threshold shift during that time period.  

This is essentially the same opinion that the examiner provided in November 2008.  He continues to base his negative opinion on the fact that there was no hearing loss diagnosis during or shortly after service.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, while the VA examiner conceded exposure to acoustic trauma for purposes of finding that the Veteran's tinnitus is related to service, he did not do so with respect to the hearing loss claim.  Accordingly, a new VA audiological examination by a different clinician should be provided to determine whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his exposure to acoustic trauma in service (not necessarily to any hearing loss diagnosis during or immediately after service) is required.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA audiological examination with an appropriate professional other than the previous examiner to determine the etiology of the Veteran's bilateral hearing loss.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to noise exposure during service.

The examiner must accept as fact that the Veteran was exposed to acoustic trauma during service.  The examiner must specifically address the Veteran's May 1971 separation examination, the June 1971 VA examination, the June 2007 VA opinion, and the August 2008 private opinion.

A complete rationale must be provided for all opinions.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Thereafter, any additional development deemed appropriate should be accomplished.  Then, re-adjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

